 

Exhibit 10.15

This Warrant was not issued pursuant to a disclosure document under Chapter 6D
of the Australian Corporations Act 2001 (the “Corporations Act”) or a product
disclosure statement under Chapter 7 of the Corporations Act.  This Warrant may
not be offered for resale within Australia within 12 months of it having been
issued unless any such resale offer is exempt from the requirement to issue a
disclosure document under section 708 of the Corporations Act.

UNILIFE CORPORATION

WARRANT

dated as of February 22, 2016

THIS CERTIFIES THAT, for value received, Royalty Opportunities S.à r.l or its
successors or permitted assigns (such Person and such successors and assigns
each being the “Warrant Holder” with respect to the Warrant held by it), at any
time and from time to time on any Business Day on or prior to 5:00 p.m. (New
York City time), on the Expiration Date (as herein defined), is entitled (a) to
subscribe for the purchase from Unilife Corporation, a Delaware corporation (the
“Company”), 16,739,805 Shares (currently trading in the form of common stock on
NASDAQ) at a price per Share equal to the Exercise Price (as herein defined),
and (b) to the other rights set forth herein; provided that the number of Shares
issuable upon any exercise of this Warrant and the Exercise Price shall be
adjusted and readjusted from time to time in accordance with Section 5.  By
accepting delivery hereof, the Warrant Holder agrees to be bound by the
provisions hereof.

IN FURTHERANCE THEREOF, the Company irrevocably undertakes and agrees for the
benefit of Warrant Holder as follows:

Section 1. Definitions and Construction.

(a) Certain Definitions.  As used herein (the following definitions being
applicable in both singular and plural forms):

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with such
Person.

“ASX” means ASX Limited or the Australian Securities Exchange operated by ASX
Limited as the context requires.

“ASX Listing Rules” means listing rules of the official list of the ASX, as
amended or waived from time to time.

“ASX Settlement Rules” means the ASX Settlement Operating Rules of ASX
Settlement Pty Limited, as amended or waived from time to time.

“Appraised Value” means at any time the fair market value thereof determined in
good faith by the Board of Directors of the Company as of a date which is within
ten (10) days of the date as of which the determination is to be made.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City or Sydney, Australia are authorized by law to
close.

1

--------------------------------------------------------------------------------

 

“CDIs” means CHESS Depositary Interests over Shares which are traded on the ASX.

“Corporations Act” means the Australian Corporations Act 2001 (Cth), as amended
from time to time.

“Closing Price” means, for any trading day with respect to a Share, (a) the last
reported sale price on such day on the principal national securities exchange on
which the Shares are listed or admitted to trading or, if no such reported sale
takes place on any such day, the average of the closing bid and asked prices
thereon, as reported in The Wall Street Journal, or (b) if such Shares shall not
be listed or admitted to trading on a national securities exchange, then the
average of the closing bid and asked prices, as reported by The Wall Street
Journal for the over-the-counter market; provided that if clause (a) or (b)
applies and no price is reported in The Wall Street Journal for any trading day,
then the price reported in The Wall Street Journal for the most recent prior
trading day shall be deemed to be the price reported for such trading day.

“Commission” means the Securities and Exchange Commission or any other Federal
agency administering the Securities Act at the time.

“Exchange Act” means the Securities Exchange Act of 1934, or any successor
Federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.

“Exercise Amount” means for any number of Warrant Shares as to which this
Warrant is being exercised the product of (i) such number of Warrant Shares
times (ii) the Exercise Price.

“Exercise Price” means $1.25 per Warrant Share, as adjusted from time to time
pursuant to Section 5.

“Expiration Date” means February 22, 2026.

“Initial Holder” means Royalty Opportunities S.à r.l.

"NASDAQ" means the NASDAQ Stock Market, Inc.

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

“Prospectus Supplement” means the prospectus supplement to the Base Prospectus
relating to the registration for resale of the Warrant and Warrant Shares.

“Public Reports” includes all reports filed by Company under the Securities Act
or the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for
the two full fiscal years preceding the date of this Warrant and thereafter.

“Requisite Holders” means at any time holders of Warrants representing at least
a majority of the Warrant Shares outstanding or issuable upon the exercise of
all the outstanding Warrants.

“Registration Statement” means the Company’s shelf registration statement on
Form S-3 (File No. 333-197122), including the prospectus therein (the “Base
Prospectus”), amendments and supplements thereto relating to the offer and sale
of the Warrant and the Warrant Shares (including pre- and post-effective
amendments), all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement, and any
information contained or incorporated by reference in a prospectus filed with
the Commission in connection with the Registration Statement relating to the
offer and sale of the Warrant and the Warrant Shares, to the extent such
information is deemed under the Securities Act to be part of any such
registration statement.

“Securities Act” means the Securities Act of 1933, or any successor Federal
statute, and the rules and regulations of the Commission thereunder, all as the
same shall be in effect at the time.

2

--------------------------------------------------------------------------------

 

“Shares” means the Company's currently authorized common stock, $0.01 par value,
and stock of any other class or other consideration into which such currently
authorized capital stock may hereafter have been changed.  For the avoidance of
doubt, references to the Shares do not apply to CDIs.

“Warrant” means, as the context requires, this warrant and any successor warrant
or warrants issued upon a whole or partial transfer or assignment of any such
Share purchase warrant or of any such successor warrant.

“Warrant Shares” means the number of Shares issued or issuable upon exercise of
this Warrant as set forth in the introduction hereto, as adjusted from time to
time pursuant to Section 5, or in the case of other Warrants, issuable upon
exercise of those Warrants.

(b) Accounting Terms and Determinations.  Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all accounting determinations
hereunder shall be made, and all financial statements required to be delivered
hereunder shall be prepared, in accordance with generally accepted accounting
principles.  When used herein, the term “financial statements” shall include the
notes and schedules thereto.  References to fiscal periods are to fiscal periods
of the Company.

(c) Computation of Time Periods.  With respect to the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”  Periods of days shall be counted in calendar days unless otherwise
stated.

(d) Construction.  Unless the context requires otherwise, references to the
plural include the singular and to the singular include the plural, references
to any gender include any other gender, the part includes the whole, the term
“including” is not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.”  The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Warrant
refer to this Warrant as a whole and not to any particular provision of this
Warrant.  Section, subsection, clause, exhibit and schedule references are to
this Warrant, unless otherwise specified.  Any reference to this Warrant
includes any and all permitted alterations, amendments, changes, extensions,
modifications, renewals, or supplements thereto or thereof, as applicable.

(e) Exhibits and Schedules.  All of the exhibits and schedules attached hereto
shall be deemed incorporated herein by reference.

(f) No Presumption Against Any Party.  Neither this Warrant nor any uncertainty
or ambiguity herein or therein shall be construed or resolved using any
presumption against any party hereto or thereto, whether under any rule of
construction or otherwise.  On the contrary, this Warrant has been reviewed by
each of the parties and their counsel and, in the case of any ambiguity or
uncertainty, shall be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intentions
of all parties hereto.

Section 2. Exercise of Warrant.

(a) Exercise and Payment.  The Warrant Holder may exercise this Warrant in whole
or in part, at any time or from time to time on any Business Day on or prior to
the Expiration Date, by delivering to the Company a duly executed notice (a
“Notice of Exercise”) in the form of Exhibit A and by payment to the Company of
the Exercise Price per Warrant Share, at the election of the Warrant Holder,
either (a) by wire transfer of immediately available funds to the account of the
Company in an amount equal to the Exercise Amount, (b) by receiving from the
Company the number of Warrant Shares equal to (i) the number of Warrant Shares
as to which this Warrant is being exercised minus (ii) the number of Warrant

3

--------------------------------------------------------------------------------

 

Shares having a value, based on the Closing Price on the trading day immediately
prior to the date of such exercise (or if there is no such Closing Price, then
based on the Appraised Value as of such day), equal to the Exercise Amount, or
(c) any combination of the foregoing.  For all purposes of this Warrant (other
than this Section 2(a)), any reference herein to the exercise of this Warrant
shall be deemed to include a reference to the exchange of this Warrant into
Shares subject to and in accordance with the terms of clause (b).  

(b) Effectiveness and Delivery.  As soon as practicable but not later than five
Business Days after the Company shall have received such Notice of Exercise and
payment, the Company shall instruct its transfer agent or depository to enter in
its book entry settlement system the names of the respective holders thereof for
that number of Shares issuable upon such exercise. If the transfer agent or
depository for the Company ceases to make its book-entry settlement system
available for the Shares the Company shall instruct the transfer agent or
depository to issue physical certificates for the Shares issuable upon such
exercise.  

To the extent that the Company is able to rely on the relief provided by section
708A(5) of the Corporations Act, the Company will procure that its share
registrar issue a holding statement with respect to such Warrant Shares and will
within five Business Days after the date of issue, provide the ASX a notice
meeting the requirements of section 708A(6) of the Corporations Act. In the
event that the Company is unable to rely on the relief provided by section
708A(5) of the Corporations Act, prior to the issue of the relevant Warrant
Shares, it will as promptly as practicable and in any event within 10 Business
Days after the date of the Notice of Exercise issue a compliance prospectus as
is required under Part 6D.2 of the Corporations Act to enable the “on-sale” of
the relevant Warrant Shares and shall as soon as practicable issue the relevant
Warrant Shares specified in the Notice of Exercise and register such Warrant
Shares in the name of the Warrant Holder as the holder of record and will
procure that its share registrar issue a holding statement with respect to such
Warrant Shares.  Notwithstanding the foregoing, the provisions of this paragraph
shall not apply to the extent that the CDIs are no longer listed on the ASX.  

For the purposes of this Section 2(b), the Company warrants that (a) the purpose
of the issue and sale of the Warrants is not to facilitate the subsequent sale
or transfer of the Warrants or Warrant Shares (or grant, issue or transfer any
interest in or option over the Warrant Shares (including or CDIs over the
Warrant Shares)) on ASX or in an off-market sale into Australia; and (b) the
Warrant Holder warrants that it is not acquiring the Warrants or the Warrant
Shares for the purpose of selling or transferring the Warrants or the Warrant
Shares (or granting, issuing or transferring any interest in or option over the
Warrants or Warrant Shares (including CDIs over Warrant Shares)) on ASX or in an
off-market sale into Australia.

(c) Surrender of Warrant.  The Warrant Holder shall surrender this Warrant to
the Company when it delivers the Notice of Exercise, and in the event of a
partial exercise of the Warrant, the Company shall execute and deliver to the
Warrant Holder, at the time the Company delivers the Shares issued pursuant to
such Notice of Exercise, a new Warrant for the unexercised portion of the
Warrant, but in all other respects identical to this Warrant.

(d) Compliance with Law.  The Company shall comply with its by-laws and the
applicable rules of NASDAQ  such that all shares of Common Stock issued on the
exercise of the Warrant are validly issued, fully paid, freely transferable and
rank in all respects (including but not limited to rights relating to dividends)
pari passu with the existing Common Stock at the date of issue.  

(e) Issuance.  No Warrant Shares shall be issued in the form of CDIs.  

4

--------------------------------------------------------------------------------

 

(f) Fractional Shares.  The Company shall not be required to issue fractions of
Shares upon an exercise of the Warrant.  If any fraction of a Share would, but
for this restriction, be issuable upon an exercise of the Warrant, in lieu of
delivering such fractional Share, the Company shall pay to the Warrant Holder,
in cash, an amount equal to the same fraction times the Closing Price on the
trading day immediately prior to the date of such exercise (or if there is no
such Closing Price, then based on the Appraised Value as of such day).

(g) Expenses and Taxes.  The Company shall pay all expenses, taxes and owner
charges payable in connection with the preparation, issuance and delivery of the
Warrant Shares and any new Warrants, except that if the Warrant Shares or the
new Warrants are to be registered in a name or names other than the name of the
Warrant Holder, funds sufficient to pay all transfer taxes payable as a result
of such transfer shall be paid by the Warrant Holder at the time of its delivery
of the Notice of Exercise or promptly upon receipt of a written request by the
Company for payment.

(h) Automatic Cashless Exercise.   To the extent that there has not been an
exercise by the Warrant Holder pursuant to Section 2(a) hereof, any portion of
the Warrant that remains unexercised shall be exercised automatically in whole
(not in part), upon the Expiration Date.  Payment by the Warrant Holder upon
such automatic exercise shall be in the form of the Warrant Holder receiving
from the Company the number of Warrant Shares equal to (i) the number of Warrant
Shares as to which this Warrant is being automatically exercised minus (ii) the
number of Warrant Shares having a value, based on the Closing Price on the
trading day immediately prior to the date of such automatic exercise (or if
there is no such Closing Price, then based on the Appraised Value as of such
day), equal to the Exercise Amount.

(i) HSR Act.  Notwithstanding anything to the contrary contained in this
Warrant, in the event that any exercise of this Warrant is subject to the
provisions of the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the “HSR Act”), the exercise by the Warrant Holder of this Warrant, the
satisfaction by the Warrant Holder of the payment obligations under this
Warrant, and the issuance by the Company of the Warrant Shares shall be subject
to the expiration or earlier termination of the waiting period under the HSR
Act.

Section 3. Reserved.

Section 4. Representations and Warranties.  The Company hereby represents,
warrants and covenants to the Warrant Holder, as of the date of this Warrant:

(a) This Warrant has been duly authorized, is validly issued, and constitutes
the valid and binding obligation of the Company.

(b) The Company is duly authorized and has reserved, and the Company hereby
agrees that it will at all times until the Expiration Date have duly authorized
and reserved, such number of Shares as will be sufficient to permit the exercise
in full of the Warrant, and that all such Shares are and will be duly authorized
and, when issued upon exercise of the Warrant, will be validly issued, fully
paid and non-assessable, and free and clear of all security interests, claims,
liens, equities and other encumbrances.

(c) The Registration Statement has become effective under the Securities Act.
The Company has complied in all material respects with all requests of the
Commission for additional or supplemental information, if any, relating to the
Registration Statement. No stop order suspending the effectiveness of the
Registration Statement is in effect and no proceedings for such purpose have
been instituted by the Commission or are pending or, to the knowledge of the
Company, are contemplated or threatened by the Commission. At the time the
Company’s Annual Report on Form 10-K for the year ended June 30, 2015

5

--------------------------------------------------------------------------------

 

was filed with the Commission, or, if later, at the time the Registration
Statement was originally filed with the Commission, the Company met the
then-applicable requirements for use of Form S-3 under the Securities Act.  

(d) Except for the transactions contemplated by the Securities Purchase
Agreement, dated February 22, 2016 by and between the Company and Amgen Inc. and
as otherwise disclosed by the Company to the initial Warrant Holder prior to the
date hereof, the capitalization of the Company is as described in the Public
Reports. No person has any right of first refusal, preemptive right, right of
participation, or any similar right which has not been waived or satisfied.
There are no outstanding options, warrants, script rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any person any right
to subscribe for or acquire, any Shares, or contracts, commitments,
understandings or arrangements by which Company or any subsidiary is or may
become bound to issue additional Shares or securities convertible into or
exercisable for Shares. The issuance of the Warrant or Warrant Shares will not
obligate the Company to issue Shares or other securities to any person, other
than the Warrant Holder, and will not result in a right of any holder of
Company’s securities to adjust the exercise, conversion, exchange, or reset
price under such securities. All of the outstanding shares of capital stock of
Company are validly issued, fully paid and nonassessable, have been issued in
material compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors of Company or others is
required for the issuance of the Warrant or Warrant Shares. Except as disclosed
in the Public Reports, there are no stockholders agreements, voting agreements
or other similar agreements with respect to Company’s capital stock to which
Company is a party or, to the knowledge of Company, between or among any of
Company’s stockholders.

(e) The Prospectus Supplement has been filed with the Commission in accordance
with the requirements of Rule 424(b) under the Securities Act.

Section 5. Antidilution Provisions.  The Warrant Holder is not entitled to
participate in any new issue to existing shareholders of securities in the
Company unless it has exercised this Warrant before the record date for
determining entitlements to the new issue of securities and participate as a
result of holding Warrant Shares. The Exercise Price in effect at any time, and
the number of Warrant Shares that may be purchased upon any exercise of the
Warrant, shall be subject to change or adjustment as follows:

(a) Adjustments.

(i) Bonus issues.  If the Company makes a bonus issue of Shares or other
securities to existing shareholders (except an issue in lieu of dividends or by
way of dividend reinvestment) and no Warrant Shares have been issued before the
record date for determining entitlements to the issue, then the number of
Warrant Shares over which the Warrant is exercisable is increased by the number
of shares which the Warrant Holder would have received if the Warrant Holder had
exercised the Warrant before the record date for determining entitlements to the
issue.

(ii) Pro rata issues.  If the Company makes a pro rata issue of Shares (except a
bonus issue) to existing shareholders (except an issue in lieu or in
satisfaction of dividends by way of dividend reinvestment) and no Warrant Shares
have been issued in respect of the Warrant before the record date for
determining entitlements to the issue, the Exercise Price of the Warrant is
reduced in accordance with the ASX Listing Rules.

(iii) Reorganization.  If there is a reorganization (including consolidation,
sub-division, reduction or return) of the share capital of the Company, then the
rights of the Warrant Holder (including

6

--------------------------------------------------------------------------------

 

the number of Warrant Shares to which the Warrant Holder is entitled to and the
Exercise Price) are changed to the extent necessary to comply with the ASX
Listing Rules applying to a reorganization of capital at the time of the
reorganization.

(b) Transactions.  In case at any time the Company shall initiate any
transaction or be a party to any transaction with a Person (including, without
limitation, a merger, consolidation, share exchange, sale, lease or other
disposition of all or substantially all of the Company’s assets, liquidation,
recapitalization or reclassification of the Shares) in connection with which the
Shares shall be changed into or exchanged for securities of another corporation
or interests in a non-corporate entity or any combination of the foregoing (each
such transaction being herein called a “Transaction”), then as a condition of
the consummation of the Transaction, lawful, enforceable and adequate provision
shall be made so that the Warrant Holder shall be entitled receive a new warrant
in form and substance similar to, and in exchange for, this Warrant to purchase
all or a portion of such securities or other property (subject to adjustments
from and after the consummation date of the Transaction as nearly equivalent as
possible to the adjustments provided for in this Section 5).  In case at any
time the Company shall initiate any transaction or be a party to any transaction
with a Person (including, without limitation, a merger, consolidation, share
exchange, sale, lease or other disposition of all or substantially all of the
Company’s assets, liquidation, recapitalization or reclassification of the
Shares) in connection with which the Shares (or a portion thereof) shall be
changed into or exchanged for cash or property other than securities of another
corporation or interests in a non-corporate entity (“Non-Securities
Transaction”), then as a condition of the consummation of the Non-Securities
Transaction, then  lawful, enforceable and adequate provision shall be made so
that the Warrant Holder shall be entitled to receive the consideration that
would have been payable had this Warrant been fully exercised immediately prior
to the consummation of such Non-Securities Transaction (net of the aggregate
Exercise Price of the balance of the Shares issuable upon exercise of the
Warrant), and upon such provision this Warrant shall be canceled and of no
further force or effect.

The Company will not effect any Transaction unless prior to consummation thereof
each corporation or other entity (other than the Company) which may be required
to deliver any new warrant or other securities as provided herein assumes, by
written instrument delivered to the Warrant Holder, the obligation to deliver to
such Warrant Holder such new warrant or other securities as in accordance with
the foregoing provisions such Warrant Holder may be entitled to receive and such
corporation or entity shall have similarly delivered to the Warrant Holder an
opinion of counsel for such corporation or entity, reasonably satisfactory to
the Warrant Holder, which opinion shall state that all of the terms of the new
warrant or this Warrant shall be enforceable against the Company and such
corporation or entity in accordance with the terms hereof and thereof, together
with such other opinions customary for such transactions as the Warrant Holder
may reasonably request.  The foregoing provisions of this Section 5(b) shall
similarly apply to successive Transactions.

(c) Special Distributions; Above Market Purchases of Securities.  If the Company
shall issue or distribute to any existing shareholder or any cash dividend or
other distribution (excluding any new issue to existing shareholders) (any such
nonexcluded event being herein called a “Special Distribution”), then the
Warrant Holder shall be entitled to a pro-rata share of such Special
Distribution as though the Warrant Holder had fully exercised this Warrant
immediately prior to the record date for such Special Distribution, and the
Company shall pay or distribute such pro-rata share to Warrant Holder when paid
or distributed to the holders of the Shares.

(d) Adjustment Rules.

(i) Any adjustments pursuant to this Section 5 shall be made successively
whenever any event referred to herein shall occur.

7

--------------------------------------------------------------------------------

 

(ii) If the Company shall take a record of the holders of its Shares for any
purpose referred to in this Section 5, then, to the extent the CDIs remain
listed on the ASX, subject to any requirement to the contrary under the ASX
Listing Rules, (x) such record date shall be deemed to be the date of the
issuance, sale, distribution or grant in question and (y) if the Company shall
legally abandon such action prior to effecting such action, no adjustment shall
be made pursuant to this Section 5 in respect of such action.

(iii) In computing adjustments under this Section 5, (A) fractional interests in
Shares shall be taken into account to the nearest one-thousandth of a Share, and
(B) calculations of the Exercise Price shall be carried to the nearest
one-thousandth of one cent.

(e) Proceedings Prior to Any Action Requiring Adjustment.  As a condition
precedent to the taking of any action which would require an adjustment pursuant
to this Section 5, the Company shall take any action which may be necessary,
including obtaining regulatory approvals or exemptions, in order that the
Company may thereafter validly and legally issue as fully paid and nonassessable
all Shares which the Warrant Holder is entitled to receive upon exercise of the
Warrant.

(f) Notice of Adjustment.  Not less than 10 days prior to the record date or
effective date, as the case may be, of any action which requires or might
require an adjustment or readjustment pursuant to this Section 5, the Company
shall give notice to the Warrant Holder of such event, describing such event in
reasonable detail and specifying the record date or effective date, as the case
may be, and, if determinable, the required adjustment and computation
thereof.  If the required adjustment is not determinable as the time of such
notice, the Company shall give notice to the Warrant Holder of such adjustment
and computation as soon as reasonably practicable after such adjustment becomes
determinable.  Any calculation or adjustments which are required to be made by
this Section 5 shall be made by the Board of the Company, and shall in the
absence of manifest error, be final and conclusive and binding on the Company
and the Warrant Holder.

(g) Subsequent Warrants.  Irrespective of any adjustments in the Exercise Price
or the number of Warrant Shares issuable upon exercise of this Warrant, any
successor or replacement warrants issued theretofore or thereafter may continue
to express the same Exercise Price per Share and number and kind of Warrant
Shares as are stated in this Warrant.

(h) No Avoidance.  The Company shall not, by amendment of its certificate of
incorporation or by-laws or through any consolidation, merger, reorganization,
transfer of assets, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the holder of this
Warrant, to the extent of the rights expressly provided hereby, against dilution
or other impairment as if the holder was a shareholder of the Company entitled
to the benefit of fiduciary duties afforded to shareholders under Delaware
law.  For the avoidance of doubt, the consolidation, merger, reorganization or
transfer of assets solely in exchange for cash or other property that is not
securities shall not be deemed to violate this Section 5(h), if the Company
complies with Section 5 hereof in connection therewith.

(i) Adjustment of Par Value.  If for any reason (including the operation of the
adjustment provisions set forth in this Warrant), the Exercise Price on any date
of exercise of this Warrant shall not be lawful and adequate consideration for
the issuance of the relevant Warrant Shares, then the Company shall take such
steps as are necessary (including the amendment of its certificate of
incorporation so as to reduce the par value of the Shares) to cause such
Exercise Price to be adequate and lawful consideration on the date the payment
thereof is due, but if the Company shall fail to take such steps, then the
Company

8

--------------------------------------------------------------------------------

 

acknowledges that the Warrant Holder shall have been damaged by the Company in
an amount equal to an amount, which, when added to the total Exercise Price for
the relevant Warrant Shares, would equal lawful and adequate consideration for
the issuance of such Warrant Shares, and the Company and the Warrant Holder
irrevocably agree that the Warrant Holder shall thereby forgive the right to
recover such damages from the Company, and such forgiveness shall constitute,
and Company shall accept such forgiveness as, additional lawful consideration
for the issuance of the relevant Warrant Shares.

Section 6. Registration Rights.  With respect to the Warrant Shares, the Warrant
Holder shall be entitled to the benefit of such registration rights as the
Company granted to Amgen Inc. as provided in the Securities Purchase Agreement,
dated as of February 22, 2016, by and between the Company and Amgen Inc.

Section 7. Transfer of Warrant.  The Warrant Holder upon transfer of the Warrant
must deliver to the Company a duly executed Warrant Assignment in the form of
Exhibit B and, if so requested by the Company, evidence reasonably necessary to
determine that such transfer complies with applicable law, and upon surrender of
this Warrant to the Company and such evidence, the Company shall execute and
deliver a new Warrant with appropriate changes to reflect such Assignment, in
the name or names of the assignee or assignees specified in the Warrant
Assignment or other instrument of assignment and, if the Warrant Holder’s entire
interest is not being transferred or assigned, in the name of the Warrant
Holder, and upon the Company’s execution and delivery of such new Warrant, this
Warrant shall promptly be cancelled; and provided that any assignee shall have
all of the rights of an Initial Holder hereunder.  The Company shall pay any
transfer tax imposed in connection with such assignment (if any).  Any transfer
or exchange of this Warrant shall be without charge to the Warrant Holder
(except as provided above with respect to transfer taxes, if any) and any new
Warrant issued shall be dated the date hereof.  

This Warrant shall not be offered for resale within Australian within 12 months
of the date of its initial issuance, unless such resale offer is exempt from the
requirement to issue a disclosure document under section 708 or 708A of the
Corporations Act.

Section 8. Reserved.

Section 9 Identity of Transfer Agent.  As of the date hereof, the Transfer Agent
for the Common Stock is Computershare Trust Company, N.A..  Upon the appointment
of any subsequent transfer agent for the Shares, the Company will mail to the
Warrant Holder a statement setting forth the name and address of such transfer
agent.

Section 10. Covenants.  The Company agrees that:

(a) Information.  So long  as this Warrant remains outstanding or any Initial
Holder holds any Warrant Shares, the Company will deliver to the Warrant Holder
(or Initial Holder):

(i) as soon as available and in any event within 120 days after the end of each
fiscal year, an audited consolidated balance sheet of the Company and its
consolidated subsidiaries as of the end of such fiscal year and the related
consolidated statements of income, of cash flows, and of changes in
shareholders’ equity for such fiscal year, prepared in conformity with generally
accepted accounting principles in the United States applied on a consistent
basis, except as otherwise noted therein, and setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and reported on without qualification by public accountants of nationally
recognized standing;

(ii) as soon as available but not later than 45 days after the end of each month
which is a fiscal quarter end, a consolidated balance sheet of the Company as of
the end of such fiscal quarter, and

9

--------------------------------------------------------------------------------

 

the related consolidated statements of income, cash flows, and changes in
shareholders’ equity for such fiscal quarter and for the portion of the fiscal
year ended at the end of such fiscal quarter, prepared in conformity with
generally accepted accounting principles in the United States applied on a
consistent basis, except as otherwise noted therein, and setting forth, in each
case, in comparative form the figures for the corresponding month and the
corresponding portion of the previous fiscal year, together with a comparison of
results to the Company’s projections for such fiscal year and a management
report on and analysis of the Company’s prospects and operations, all certified
(subject to normal year‑end audit adjustments) as to fairness of presentation
and consistency by the chief financial officer, the treasurer, or the chief
accounting officer of the Company;

(iii) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S‑8 or
its equivalent) and to the extent the Company is required by law or pursuant to
the terms of any outstanding indebtedness of the Company to prepare such
reports, any annual reports, quarterly reports and other periodic reports
pursuant to Section 13 or 15(d) of the Exchange Act actually prepared by the
Company as soon as available; and

(iv) promptly, upon the issuance thereof, all statements and notices sent to
the  shareholders of the Company.

provided, however, that the requirements of Section 10(a) shall be satisfied to
the extent that such reports, statement, communications, financial statements or
other documents are available on the Electronic Data Gathering, Analysis and
Retrieval System (“EDGAR”) of the Commission or its successor.

(b) Reserved.  

(c) Amendments of Organizational Documents.  The Company shall not amend its
Certificate of Incorporation, by-laws or other organizational documents in any
way that would be more adverse to the rights or interests of the Warrant Holder
than to the rights or interests of holders of Shares.

(d) Securities Filings.  The Company will file any reports required to be filed
by it under (1) the Corporations Act or the ASX Listing Rules, and (2) the
Exchange Act or the rules and regulations adopted by the Commission thereunder
with respect to the issue of the Warrants or Warrant Shares.

(e) Obtaining of Governmental Approvals and Stock Exchange Listings.  The
Company will, at its own expense, (i) obtain and keep effective any and all
permits, consents and approvals of governmental agencies and authorities which
may from time to time be required of the Company in order to satisfy its
obligations hereunder, and (ii) take all action which may be necessary so that
the Warrant Shares, immediately upon their issuance upon the exercise of the
Warrants, will be listed on each securities exchange, if any, on which the
Shares are then listed.  For the avoidance of doubt, the Shares are not listed
on ASX.

(f) Reserved.

(g) Structural Dilution.  So long as this Warrant remains outstanding, the
Company shall not permit any of its Subsidiaries to issue, sell, distribute or
otherwise grant in any manner (including by assumption) any rights to subscribe
for or to purchase, or any warrants or options for the purchase of any equity
securities of such Subsidiary or any securities convertible into or exchangeable
for such equity securities (or any rights to subscribe for or to purchase, or
any warrants or options for the purchase of any such convertible or exchangeable
securities), whether or not immediately exercisable or exercisable prior to the
Expiration Date or thereafter.

10

--------------------------------------------------------------------------------

 

(h) Notices Of Corporate Action.  In the event of:

(i) any taking by the Company of a record of the holders of any class of
securities for the purpose of determining the holders thereof who are entitled
to receive any distribution, or any right to subscribe for, purchase or
otherwise acquire any Shares or any other securities or property, or to receive
any other right, or

(ii) any capital reorganization of the Company, any reclassification or
recapitalization of the capital stock of the Company, any consolidation or
merger involving the Company and any other Person or any transfer of all or
substantially all the assets of the Company to any other Person, or any
Corporate Reorganization, or

(iii) any voluntary or involuntary dissolution, liquidation or winding-up of the
Company, the Company will mail to the Warrant Holder a notice specifying (i) the
date or expected date on which any such record is to be taken for the purpose of
such dividend, distribution or right, and the amount and character of such
dividend, distribution or right, (ii) the date or expected date on which any
such reorganization, reclassification, recapitalization, consolidation, merger,
transfer, dissolution, liquidation or winding-up is to take place, (iii) the
time, if any such time is to be fixed, as of which the holders of record of
Shares shall be entitled to exchange their Shares for the securities or other
property deliverable upon such reorganization, reclassification,
recapitalization, consolidation, merger, transfer, dissolution, liquidation or
winding-up and a description in reasonable detail of the transaction and (iv)
the date of such issuance, together with a description of the security so issued
and the consideration received by the Company therefor.  Such notice shall be
mailed least thirty (30) days prior to the date therein specified.

(i) Registration Statement.  The Company shall, at all times up to and including
the Expiration Date, maintain an effective registration statement covering the
issuance of the Warrant Shares to the Warrant Holder upon exercise of the
Warrant.

Section 11. Lost, Mutilated or Missing Warrants.  Upon receipt by the Company of
evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of any Warrant, and, in the case of loss, theft or destruction, upon
receipt of indemnification satisfactory to the Company (in the case of an
Initial Holder its unsecured, unbonded agreement of indemnity or affidavit of
loss shall be sufficient) or, in the case of mutilation, upon surrender and
cancellation of the mutilated Warrant, the Company shall execute and deliver a
new Warrant of like tenor and representing the right to purchase the same
aggregate number of Warrant Shares.

Section 12. Waivers; Amendments.  Any provision of this Warrant may be amended
or waived with (but only with) the written consent of the Company and the
Requisite Holders; provided that no such amendment or waiver shall, without the
written consent of the Company and the Warrant Holder, (a) change the number of
Warrant Shares issuable upon exercise of the Warrant or the Exercise Price,
(b) shorten the Expiration Date, or (c) amend, modify or waive the provisions of
this Section or the definition of “Requisite Holders.”; provided, further, a
Warrant Holder and the Company may amend or waive any rights and obligations as
between each such party under this Warrant.  Any amendment or waiver effected in
compliance with this Section shall be binding upon the Company and the Warrant
Holder.  The Company shall give prompt notice to the Warrant Holder of any
amendment or waiver effected in compliance with this Section.  No failure or
delay of the Company or the Warrant Holder in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereon or the exercise of any other right or power.  No notice or demand on the
Company in any case shall entitle the Company to any other or future notice or
demand in similar or other

11

--------------------------------------------------------------------------------

 

circumstances.  The rights and remedies of the Company and the Warrant Holder
hereunder are cumulative and not exclusive of any rights or remedies which it
would otherwise have.

Section 13. Miscellaneous.

(a) Shareholder Rights.  The Warrant shall not entitle any Warrant Holder, prior
to the exercise of the Warrant, to any voting rights as a shareholder of the
Company.

(b) Expenses.  The Company shall pay all reasonable expenses of the Warrant
Holder, including reasonable fees and disbursements of counsel, in connection
with the preparation of the Warrant, any waiver or consent hereunder or any
amendment or modification hereof (regardless of whether the same becomes
effective), or the enforcement of the provisions hereof; provided that the
Company shall not be required to pay any expenses of the Warrant Holder arising
solely in connection with a transfer of the Warrant.  

(c) Successors and Assigns.  All the provisions of this Warrant by or for the
benefit of the Company or the Warrant Holder shall bind and inure to the benefit
of their respective successors and assigns.

(d) Severability.  In case any one or more of the provisions contained in this
Warrant shall be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.  The parties shall endeavor in
good faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

(e) Notices.  Any notice or other communication hereunder shall be in writing
and shall be sufficient if sent by first-class mail or courier, postage prepaid,
and addressed as follows:  (a) if to the Company, addressed to the Company at
its address for notices as set forth below its signature hereon or any other
address as the Company may hereafter notify to the Warrant Holder and(b) if to
the Warrant Holder, addressed to such address as the Warrant Holder may
hereafter from time to time notify to the Company for the purposes of notice
hereunder.

(f) Equitable Remedies.  Without limiting the rights of the Company and the
Warrant Holder to pursue all other legal and equitable rights available to such
party for the other parties’ failure to perform its obligations hereunder, the
Company and the Warrant Holder each hereto acknowledge and agree that the remedy
at law for any failure to perform any obligations hereunder would be inadequate
and that each shall be entitled to specific performance, injunctive relief or
other equitable remedies in the event of any such failure.

(g) Continued Effect.  Rights and benefits conferred on the holders of Warrant
Shares pursuant to the provisions hereof (including Section 6) shall continue to
inure to the benefit of, and shall be enforceable by, such holders,
notwithstanding the surrender of the Warrant to, and its cancellation by, the
Company upon the full or partial exercise or repurchase hereof.

(h) Confidentiality.  The Warrant Holder agrees to keep confidential any
proprietary information relating to the Company delivered by the Company
hereunder; provided that nothing herein shall prevent the Warrant Holder from
disclosing such information:  (i) to any holder of Warrants or Warrant Shares,
(ii) to any Affiliate of any holder of Warrants or Warrant Shares or any actual
or potential transferee of the rights or obligations hereunder that agrees to be
bound by this Section 13(h), (iii) upon order, subpoena, or other process of any
court or administrative agency or otherwise required by law, (iv) upon

12

--------------------------------------------------------------------------------

 

the request or demand of any regulatory agency or authority having jurisdiction
over such party, (v) which has been publicly disclosed, (vi) which has been
obtained from any Person that is not a party hereto or an affiliate or employee
of any such party, (vii) in connection with the exercise of any remedy, or the
resolution of any dispute hereunder (viii) to the legal counsel or certified
public accountants for any holder of Warrants or Warrant Shares, or (ix) as
otherwise expressly contemplated by this Warrant.

(i) Governing Law.  THIS WARRANT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, EXCEPT AS OTHERWISE REQUIRED BY
MANDATORY PROVISIONS OF LAW.

(j) Section Headings.  The section headings used herein are for convenience of
reference only and shall not be construed in any way to affect the
interpretation of any provisions of the Warrant.

 

 

 

13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized signatory as of the day and year first above written.

 

Unilife Corporation, a Delaware corporation

 

By

 

/s/ John Ryan

Name:  John Ryan

Title:    Senior Vice President, General

            Counsel and Secretary

 

Address for Notices:

 

150 South Warner Road

 

King of Prussia, PA 19406

 

Telephone: 717-384-3400

Facsimile: 717-384-3402

 

 

 

14

 

DM3\4193777.3

--------------------------------------------------------------------------------

 

Exhibit A to Warrant

Form of Notice of Exercise

____________________,20___

To:  [________________________]

Reference is made to the Warrant dated __________.  Terms defined therein are
used herein as therein defined.

The undersigned, pursuant to the provisions set forth in the Warrant, hereby
irrevocably elects and agrees to purchase _______ Shares, and makes payment
herewith in full therefor at the Exercise Price of $_______________ in the
following form:  ___________________________________________________________.

[If the number of Shares as to which the Warrant is being exercised is less than
all of the Shares purchasable thereunder, the undersigned hereby requests that a
new Warrant representing the remaining balance of the Shares be registered in
the name of ______________, whose address is:  _______________________________.]

The undersigned hereby represents that it is exercising the Warrant for its own
account or the account of an Affiliate for investment purposes and not with the
view to any sale or distribution and that the Warrant Holder will not offer,
sell or otherwise dispose of the Warrant or any underlying Warrant Shares in
violation of applicable securities laws.

 

[NAME OF WARRANT HOLDER]

 

By

 

 

 

Name:

Title:

 

[ADDRESS OF WARRANT HOLDER]

 

 

 

 

DM3\4193777.3

--------------------------------------------------------------------------------

 

Exhibit B to Warrant

Form of Warrant Assignment

Reference is made to the Warrant dated ____________, issued by
[_______________________].  Terms defined therein are used herein as therein
defined.

FOR VALUE RECEIVED ____________________ (the “Assignor”) hereby sells, assigns
and transfers all of the rights of the Assignor as set forth in such Warrant,
with respect to the number of Warrant Shares covered thereby as set forth below,
to the Assignee(s) as set forth below:

Number of Warrant Shares

 

Name(s) of Assignee(s)

Address(es)

Number of Warrant Shares

 

 

 

 

 

 

 

All notices to be given by the Company to the Assignor as Warrant Holder shall
be sent to the Assignee(s) at the above listed address(es), and, if the number
of Shares being hereby assigned is less than all of the Shares covered by the
Warrant held by the Assignor, then also to the Assignor.

In accordance with Section 7 of the Warrant, the Assignor requests that the
Company execute and deliver a new Warrant or Warrants in the name or names of
the assignee or assignees, as is appropriate, or, if the number of Shares being
hereby assigned is less than all of the Shares covered by the Warrant held by
the Assignor, new Warrants in the name or names of the assignee or the
assignees, as is appropriate, and in the name of the Assignor.

The undersigned represents that the Assignee has represented to the Assignor
that the Assignee is acquiring the Warrant for its own account or the account of
an Affiliate for investment purposes and not with the view to any sale or
distribution, and that the Assignee will not offer, sell or otherwise dispose of
the Warrant or the Warrant Shares except under circumstances as will not result
in a violation of applicable securities laws.

 

Dated:  _________________, 20___

 

[NAME OF ASSIGNOR]

 

By

 

 

 

Name:

Title:

 

[ADDRESS OF ASSIGNOR]

 

 